Title: To Thomas Jefferson from Charles Willson Peale, 3 November 1805
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Museum Novr. 3d. 1805.
                  
                  Yesterday I received the Articles by Captn. Elwood, the Polygraph has the Pivot piece, connecting the horizontal parralells to the Pen-bar, broken, and the Pen-arm on the right wanted to be Screwed up—This is a part of the Polygraph which may render it very faulty; if too much play is allowed in the conic points of the Screws that connect the Pen-arm to the Pen-bar. It was well judged in Mr. Hawkins to put the Nut (with notches round it) to prevent the under Screw of the Pen-arm from unscrewing and thus giving too much play. Yet sometimes even with this detaining Nut, The Screw will creep back by the Motion of the Pens—I always caution my workmen to make these Screws to fit tight, to prevent accidents of this kind. It will be well for you occasionally to look to that part of your Machinery. An accidental defect of this kind is sufficient to Destroy the reputation and use of this ingenous Instrument with the bulk of Mankind, but any Ingenious Person who will examine the mechanism can remedy such defects as are caused by any of the parts getting out of place, however where such exactness is required as in duplicate writings every part of Machinery should be made with uncommon truth and proportioned strength to such parts as wear.
                  My workmen will return to my service in two or three days, the repair and critical adjustment of your Polygraph shall be their first work, and when it performs to my wish I will advise with you about the conveyance of it.
                  The Magpye is in good health, It is suprising to me to see so exact a likeness of it to the European species—I have commonly found some difference of the plumage of our birds from those of Europe even where Authors have called them common to both Countries. It may be well to inquire whether this breed of the Magpye has not originally been from Europe.
                  The Badger appears to be different, at least in Buffons platte, I have not had time to examine Pennant and some other Authors who say it belongs to America, but is a scarce Animal every where. Turtons translation of Linns. says one variety of it at New York, “White with reddish Yellow and brown Spots.” This can scarcely be said to have brown spots. I much doubt whether it has ever been described.
                  The Antelope appears to be a fine Animal, the hair considerably more like that of the Deer, than I find on the Antelopes in the Museum. The branched horns perhapes makes it a singular Animal, I dont yet see any of such description. After I have mounted these several Skins, I may be able to say more on them—they are a valuable addition to the Museum, altho’ some parts of them are in bad condition owing to the Moth & Dermest having made great havock—
                  The Skeletons are much broken and I fear some of the bones are lost at the places where they have been opened. I can mend the broken bones but cannot make good the deficiency of lost bones, being mixed together is of no great consequence; as every bone must find its fellow bone. whether I can get an intire Skeleton from all this mass of bones, I cannot yet determine, it will be a work of time and exercise of much patience, this I shall not reguard provided the object is accomplished & the loss of bones will be my only obstacle in the work. I wish the Skeletons had not been mixed with the Skins, for the uncleaned bones bred the Insects which afterwards fed on the Skins and has entirely destroyed some of them, If I can mount one of the Antilopes to be decent, it will be a valuable addition to my Antilopes. I am very much obliged to Captn. Lewis for his endeavors to increase our knowledge of the Animals of that new acquired Teritory. I wish I could get one of the sheep that carry such large horns as those you have done me the favor of sending—It is more important to have this Museum supplied with the American Animals than those of other Countryes, yet for a comparative view it ought to possess those of every part of the Globe! In time this will be accomplished, as time need not lesson what is collected, and the same mode of preservation followed, must increase the collection immencely in a few years. But provision ought to be made for a display of the whole in their proper places, this will be surest means to keep the Museum together, a lasting benefit to our Country. If I had a good building, what I already possess would enable me to shew the importance of a well organized Museum, and thus lead to a much greater encouragement of it.
                  4th. Today some repair has been made to the Machinery of your small Polygraph, and it seems to preform very well. it appears to have been exposed to wet, at one of the Corners the fineering is injured, when this repaired, every improvement we can add, and sufficient tryal made of it I will write again. You think it the best size, for my use I should prefer one 2 Inches longer in order to let the whole paper be on the cloath, and also to have the conveniency of pushing the top of the sheet, intended to be saved as a copy, through the joint between the Hinges, as thus no spaces of blank paper need be left. I have not yet heard from Mr. Hawkins about that he intended for you, mentioned in a former letter. there are fewer Vessels in the trade to London than formerly, Liverpool being better situated for us. however I hope to hear from him this fall not doubting but he will then have the Polygraph finished. It is not improbable that he will return soon, as he does not like that Country, and he says that he prefers living comfortably than otherwise acquiring ever so much Wealth.
                  In Montgomery County where I passed part of my time during the fever—I endeavored to get your moldboard brought into use, some of the best farmers, will make it after the mode of execution which I taught them and I hope to give you good account of the result.
                  I am with all due respect your friend.
                  
                     C W Peale
                     
                  
               